DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 11/18/2020.
	 Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the result” in page 41-line 18. 
Claim 8 recites the limitation “the result” in page 43-line 17. 
Claim 15 recites the limitation “the result” in page 45-line 16.
	There is insufficient antecedent basis for this limitation in the claim. A proper correction is required such as (a result).
	Claims 2-7, 9-14 and 16-21 are rejected as indefinite, because they depend from the indefinite claims 1, 8 and 15 and do not cure the deficiencies set forth above.		


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 5-9, 12-16 and 19-21 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2010/0250409 to Savage et al. (“Savage”) in view of US Pat. pub. No. 2018/0082296 to BRASHERS (“BRASHERS”) further in view of US Pat. pub. No. 2020/0126075 to Fisch (“Fisch”).

	Regarding claims 1, 8 and 15. Savage discloses a computer-implemented method for asserting and auditing general 2ledger balance changes associated with accounting transactions, comprising:
	3at a storage device (Savage, Fig. 1; “database 160”. [0065]; “, the database 160 contains information for entry in the general ledger”); and
	performing the steps of: at a hardware processor (Savage, Fig. 1; “computing environment 100”), 	activating an assertion utili8ty to perform an audit to assess the accuracy of the posted 9general ledger adjustments (Savage, Fig. 2; “submit electronically the NMJE for approval 230” > “review the NMJE for compliance with a set of requirements 240”. [0086-0087]; “In step 230, the preparer can electronically submit the NMJE to a user authorized to act as an Approver for review … In step 240, the approver can review the NMJE for compliance with a predetermined set of requirements”); 
	10at the hardware processor, responsive to the audit indicating that 11the posted general ledger adjustments are accurate, causing 12the storage device to store the transaction as a valid transac13tion (Savage, Fig. 2; “is NMJE approved?” > “YES” > “post NMJE to computer implemented general ledger application 250”. [0088]; “If the NMJE is approved, it can be posted to a computer-implemented general ledger application in step 250. A Submission module of a NMJE application can be used to post approved NMJEs to the General Ledger”); 
	14at the hardware processor, responsive to the audit indicating that 15the posted general ledger adjustments are not accurate, 16stopping the storage device from storing the transaction as a valid transaction (Savage, Fig.2; “revise rejected NMJE to comply with requirements 245”. [0088]; “If the NMJE is rejected, the NMJE header, details, cover sheet, and supporting documentation can be reviewed and revised as needed in step 245 and then re-submitted electronically to the Approver to repeat the review process”);
	at the hardware processor, generating a notification as to the result of the audit; and 20transmitting the generated notification (Savage, [0066]; “The output device 170 can be used to generate reports for sending to the web users 197, 201 information about the general ledger and the NMJEs”. [0136]; “Validation errors can be displayed as a pop up message box on the Preparer's screen or as a red message at the top of the Journal Detail page 423 with a View Error Report link to an error report”).  
	Savage substantially discloses the claimed invention; however, Savage fails to explicitly disclose the “posting general ledger adjustments corresponding to 4an accounting transaction”. However, BRASHERS teaches: posting general ledger adjustments corresponding to 4an accounting transaction (BRASHERS, [0042]; “the blockchain data handlers 105 (or the overall blockchain system) can include an object query language (OQL) module, a hash (or Merkle) tree module and a blockchain module. The object query language module may perform a variety of functions, including, but not limited to: [0043] Storing, creating and/or maintaining rules for object, namespace, collection and dataset behavior”).

	Therefore, it would have been obvious to one of ordinary skill in accounting art at the time of filing to modify Savage to include posting general ledger adjustments corresponding to 4an accounting transaction, as taught by BRASHERS, where this would be performed in order to provide an auditable, visible record of metadata associated with data transactions.  See BRASHERS [0002].    

	The combination of Savage in view of BRASHERS substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “Automatically in response to the posted general ledger adjustments, and substantially in 6real-time”. However, Fisch teaches: automatically in response to the posted general ledger adjustments, and substantially in 6real-time (Fisch, [0030-0033]; “automatically detect in real-time non-compliant transactions approved by deviant validator agents 10 … Validator agents 104 and the broader public are able to automatically verify zero-knowledge proofs produced by fund manager entity 110 to ensure that the transactions are compliant with rules and policies, and only compliant and valid transactions are accepted as updates to authenticated database 108”)
	Therefore, it would have been obvious to one of ordinary skill in accounting art at the time of filing to modify Savage to include automatically in response to the posted general ledger adjustments, and substantially in 6real-time, as taught by Fisch, where this would be performed in order to prevent common cases of fraud, such as embezzlement and/or Ponzi schemes. See Fisch [0002].   

	Regarding claims 12, 9 and 16. The combination of Savage in view of BRASHERS further in view of Fisch disclose the method of claim 1, wherein automatically activating the assertion 2utility to perform the audit to assess the accuracy of the posted general ledger 3adjustments comprises automatically checking the posted general ledger adjust4ments against current accounting rules (Savage, [0129]; “at least one validation rule can be built into the NMJE Web Platform to ensure that the data being sent to the general ledger is accurate. The NMJE application can perform various data validation features … a batch can be validated against the batch journal using an SQL table”).  
	The combination of Savage in view of BRASHERS substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “automatically”. However, Fisch teaches: automatically (Fisch, [0030-0033]; “automatically detect in real-time non-compliant transactions approved by deviant validator agents 10 … Validator agents 104 and the broader public are able to automatically verify zero-knowledge proofs produced by fund manager entity 110 to ensure that the transactions are compliant with rules and policies, and only compliant and valid transactions are accepted as updates to authenticated database 108”)
	Therefore, it would have been obvious to one of ordinary skill in accounting art at the time of filing to modify Savage to include automatically, as taught by Fisch, where this would be performed in order to prevent common cases of fraud, such as embezzlement and/or Ponzi schemes. See Fisch [0002].   

	Regarding claims 15, 12 and 19. The combination discloses the method of claim 1, wherein 
	The combination of Savage in view of BRASHERS substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the accounting transaction comprises fulfillment of at least a portion of at least one obligation of a contract”. However, Fisch teaches: the accounting transaction comprises fulfillment of at least a portion of at least one obligation of a contract (Fisch, [0045]; “at 212 …  the definition and initialization of native smart contracts for the rules is itself a transaction on authenticated database 108”).  
		Therefore, it would have been obvious to one of ordinary skill in accounting art at the time of filing to modify Savage to include the accounting transaction comprises fulfillment of at least a portion of at least one obligation of a contract, as taught by Fisch, where this would be performed in order to allow for the automated auditing of the transactions in the authenticated data structure without requiring any third party auditing services. See Fisch [0014].

		Regarding claims 6, 13 and 20. The combination discloses the method of claim 1, wherein
	The combination of Savage in view of BRASHERS substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the accounting transaction comprises fulfillment of a plurality of obligations in a multi-element arrangement”. However, Fisch teaches: the accounting transaction comprises fulfillment of a plurality of obligations in a multi-element arrangement (Fisch, [0022]; “Validator agents 104 may enforce rules 106 of agreement terms between investor entities 106 and fund manager entity 110. Rules 106 may follow a mandate for the pooled capital asset fund”).
		Therefore, it would have been obvious to one of ordinary skill in accounting art at the time of filing to modify Savage to include the accounting transaction comprises fulfillment of a plurality of obligations in a multi-element arrangement, as taught by Fisch, where this would be performed in order to provide regulators and auditors the ability to inspect certain information about transactions. See Fisch [0033].   
	Regarding claims 7, 14 and 21. The combination discloses the method of claim 6, wherein the general ledger adjustments corresponding to the accounting transaction comprise adjustments based on standalone selling price for at least one element of the multi-element arrangement (Savage, [0076]; “A Verify Information function allows for data entry validation, including company-branch-division verification, division and account confirmation, and debits and credits validation”. Fig. 9; “debit … $200 … credit … $200”. [0124]; “The DEBIT and CREDIT fields relate to conventional accounting debit and credit information and accept numeric characters corresponding to the currency used for the NMJE (e.g. $x.xx)”).

	Claims 3, 10 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Savage in view of BRASHERS further in view of Fisch furthermore in view of US Pat. Pub. No. 2015/0363890 to Butters et al. (“Butters”).

	Regarding claims 13, 10 and 17. The combination of Savage in view of BRASHERS further in view of Fisch disclose the method of claim 2, wherein 
	The combination of Savage in view of BRASHERS further in view of Fisch substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “automatically checking the posted gen2eral ledger adjustments against current accounting rules comprises 3checking whether the posted general ledger adjustments accurately recognize 4revenue”. However, Butters teaches:
automatically (Butters, [0033]; “The accounting entries can be automatically generated, based on the pre-defined accounting rules”) checking the posted gen2eral ledger adjustments against current accounting rules comprises 3checking whether the posted general ledger adjustments accurately recognize 4revenue (Butters, [0071]; “multiple adjustment journal entries may be generated if the adjustment journal entry is to reclassify or distribute an accounting entry over different periods as may be the case when, for example, executing a revenue recognition event”).

	Therefore, it would have been obvious to one of ordinary skill in accounting art at the time of filing to modify Savage to include automatically checking the posted gen2eral ledger adjustments against current accounting rules comprises 3checking whether the posted general ledger adjustments accurately recognize 4revenue, as taught by Butters, where this would be performed in order to update process to propagate correct information to the general ledger table. See Butters [0004].    

	Claims 4, 11 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Savage in view of BRASHERS further in view of Fisch furthermore in view of US Pat. Pub. No. 2016/0239927 to Balsundaram et al. (“Balsundaram”).

	Regarding claims 14, 11 and 18. The combination of Savage in view of BRASHERS further in view of Fisch disclose the method of claim 1, wherein automatically activating the assertion 2utility to perform the audit to assess the accuracy of the posted general ledger 3adjustments comprises (see claim 1 rejection supra)
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “automatically determining whether the posted general 4ledger adjustments comply with ASC 606 accounting standards”. However, Balsundaram teaches: automatically determining whether the posted general 4ledger adjustments comply with ASC 606 accounting standards (Balsundaram, [0037]; “FIG. 1 are various functionalities 134 which can be provided by one or more systems … applied and/or utilized as part of method 100 … Netting Process is a method to perform accounting adjustments as per revenue accounting guidelines (ASC 606/IFRS 15)”).  

	Therefore, it would have been obvious to one of ordinary skill in accounting art at the time of filing to modify Savage to include automatically determining whether the posted general 4ledger adjustments comply with ASC 606 accounting standards, as taught by Balsundaram where this would be performed in order to accurately report Entities and organizations information to appropriate parties, shareholders, owners, etc. See Balsundaram [0003].    


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687